






EXHIBIT 10.12




CERTIFICATE OF DESIGNATION OF PREFERENCES AND RIGHTS OF

SERIES G CONVERTIBLE PREFERRED STOCK

OF

CARE CONCEPTS I, INC.

a Delaware corporation

The undersigned, Gary Spaniak, Jr. and Charles Pearlman, do hereby certify that:
 

1.

They are the President and an Assistant Secretary, respectively, of CARE
CONCEPTS I, INC., a corporation organized and existing under the Delaware
General Corporation Law (“DGCL”) of the State of Delaware (the "Corporation").  

2.

Pursuant to authority conferred upon the Board of Directors by the Certificate
of Incorporation of the Corporation, and pursuant to the provisions of Section
151 of the DGCL, the Board of Directors of the Corporation, pursuant to a
meeting held September 20, 2004, adopted a resolution establishing the rights,
preferences, privileges and restrictions of, and the number of shares
comprising, the Corporation's Series G Convertible Preferred Stock, which
resolution is as follows:  

RESOLVED, that a series of Preferred Stock in the Corporation, having the
rights, preferences, privileges and restrictions, and the number of shares
constituting such series and the designation of such series, set forth below be,
and it hereby is, authorized by the Board of Directors of the Corporation
pursuant to authority given by the Corporation's Articles of Incorporation.  

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the Determinations of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, a new series of
Preferred Stock as follows:  

 1.

Definitions.  For the purposes of this Certificate of Designation and in
addition to other terms defined herein, the following definitions shall apply:

  

Affiliate means, as to any Person, any other Person which, directly or
indirectly, alone or together with other Persons, controls or is controlled by
or is under common control with such Person. “Control” “controlled by” and
“under common control with”, as and with respect to any Person, means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person.

“10% Notes”  shall mean the maximum $15.0 million of 10% convertible secured
notes due September 15, 2009 of the Corporation.




“AMEX” shall mean the American Stock Exchange, LLC   




“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Corporation.









1




--------------------------------------------------------------------------------








“Bankruptcy Case” means the Chapter 11 bankruptcy case in the United States
Bankruptcy Court for the Southern District of New York, Case No. 03-15078 (SMB).




"Business Day" means any day, Monday through Friday, on which U.S. federally
chartered banks are open for business in New York, New York.

 

"Common Stock" shall mean the authorized common stock, $.001 par value per
share, of  the Corporation.

 

“Common Stock Equivalents” shall mean any issued and outstanding notes,
debentures or Preferred Stock that is convertible into shares of Common Stock,
any options, warrants or securities exercisable for shares of Common Stock, or
other rights entitling the holder to purchase Common Stock or exchange property
or other assets for Common Stock.




"Closing" shall mean the consummation and closing by the Corporation of the GMI
Stock Purchase, pursuant to the GMI Stock Purchase Agreement.




"Closing Date" shall mean the date and time as of which the Closing actually
takes place.




"Commission" shall mean the United States Securities and Exchange Commission.




 “Conversion Date” shall mean the date on which a Holder of Series G Preferred
Stock shall deliver a Conversion Notice to the Corporation.




"DGCL" shall mean the Delaware General Corporation Law, as amended.

 

"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended, or any successor law.

 

 “Fully-Diluted Common Stock” means, at any applicable point in time, the issued
and outstanding shares of Common Stock of the Corporation, on a fully-diluted
basis, after giving effect to (i) all issued and outstanding shares of Common
Stock, (ii) the conversion into Common Stock of all issued and outstanding
shares of Preferred Stock, (iii) all shares of Common Stock issuable upon
exercise of any outstanding options, warrants or other rights to purchase Common
Stock, and/or (iv) all shares of Common Stock issuable upon conversion of any
outstanding notes, debentures, preferred stock, or other securities convertible
into or exchangeable for shares of Common Stock.

 

"GAAP" means generally accepted United States accounting principles in effect
from time to time.




“GMI”  means General Media, Inc., a Delaware corporation, as reorganized after
emerging from bankruptcy in the Bankruptcy Case, together with the other GMI
Debtors




“GMI Debtors” means GMI and certain of its subsidiaries who were
debtors-in-possession in the Bankruptcy Case.






2




--------------------------------------------------------------------------------








“GMI Partners” means GMI Investment Partners, a New York general partnership.




“GMI Partners Group”   means the collective reference to GMI and its investors,
designees and business associates that, together with GMI Partners, will be the
record and beneficial owners of the Transaction Securities as at the Closing
Date.




“GMI Stock” means the 483,815 shares of GMI Class B Common Stock being purchased
by GMI Partners pursuant to the GMI Stock Purchase Agreement.




“GMI Stock Purchase”  means the purchase by the Corporation of the GMI Stock
from GMI Partners pursuant to the GMI Stock Purchase Agreement, in consideration
for the Corporation’s issuance of the Transaction Securities.




“GMI Stock Purchase Agreement”  means the purchase agreement, dated as of
September 23, 2004, between GMI Partners and the Corporation.




"Governmental Authority" shall mean any court, tribunal, authority, agency,
commission, bureau, department, official or other instrumentality of the United
States, or any other country or any provincial, state, local, county, city or
other political subdivision.




“Holder(s)”  shall mean the individual or collective reference to GMI Partners
and any other holder(s) of the Series G Preferred Stock.

"Law" shall mean any United States, state or local (including common law)
statute, code, directive, ordinance, rule, regulation or other requirement.




“Note Warrants”  shall mean the maximum 5,000,000 warrants to purchase Common
Stock of the Corporation issued in connection with the issuance of the 10%
Notes.




"Person" shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or governmental body or Governmental Authority.




"Proceeding" shall mean any claim, action, investigation, arbitration,
litigation or other judicial, administrative or regulatory proceeding.




“Preferred Stock" shall mean the 5,000,000 shares of preferred stock, $.001 par
value per share, of the Corporation, authorized pursuant to its certificate of
incorporation, as amended to date.




“Required Stockholder Approvals” shall mean the occurrence of all of the
following:




(i)

the receipt by the Corporation of the irrevocable and unconditional written
approval and consents by the holders of a majority of the outstanding shares of
Common Stock of the Corporation to (A) the purchase of the GMI Stock and all of
the transactions contemplated by the GMI Stock Purchase Agreement, (B) the
Corporation’s joinder in and execution of the



3




--------------------------------------------------------------------------------








Settlement and Securities Purchase Agreement and the Stockholder Agreement, (C)
an amendment to the Certificate of Incorporation of the Company that, inter
alia, shall increase the authorized Common Stock to 250.0 million shares of
Common Stock and change the name of the Corporation, (D) the sale and issuance
of the Transaction Securities, and (E) all of the related transactions in
connection with the foregoing;

(ii)

the filing and approval of a listing application for the additional shares of
the Corporation’s Common Stock to be issued upon conversion of the 10% Notes,
the Series E Preferred Stock, the Series F Senior Preferred Stock and the Series
G Preferred Stock, in accordance with the rules of the AMEX;

(iii)

the filing by the Corporation under the Exchange Act of a Form 14C Information
Statement with the Commission, describing the transactions contemplated by the
Stockholders Consent; and

(iv)

upon approval of such Information Statement by the Commission, the mailing of
same to the Corporation’s stockholders.  

"Securities Act" shall mean the United States Securities Act of 1933, as
amended, or any successor law.

 

"Series B Preferred Stock" shall mean the 10,000 authorized shares of Series B
Preferred Stock of the Corporation.




"Series C Preferred Stock"-- shall mean the 45,000 authorized shares of Series C
Preferred Stock of the Corporation.




"Series D Preferred Stock"-- shall mean the 330,000 shares of Series D Preferred
Stock of the Corporation.




“Series E Preferred Stock”  shall mean the maximum 35,000 shares of Series E
convertible preferred stock of the Corporation to be authorized pursuant to the
Series E Certificate of Designations.




“Series E Preferred Stock Certificate of Designations”  shall mean the
Certificate of Designations of the rights and preferences attributable to the
Series E Preferred Stock.




“Series E Warrants”  shall mean the common stock purchase warrants of the
Corporation issued in connection with the issuance of the Series E Preferred
Stock.




“Series F Preferred Stock”  shall mean the 54,500 shares of 10% Series F
convertible redeemable secured senior preferred stock of the Corporation to be
authorized pursuant to the Series F Certificate of Designations.




 “Series F Preferred Stock Certificate of Designations”  shall mean the
Certificate of Designations of the rights and preferences attributable to the
Series F Preferred Stock..




“Series F Warrants” shall mean the common stock purchase warrants of the
Corporation issued in connection with the issuance of the Series F Preferred
Stock.






4




--------------------------------------------------------------------------------








"Series G Preferred Stock" shall mean the 45,000 shares of Series G Preferred
Stock of the Corporation to be authorized pursuant to this Series G Preferred
Stock Certificate of Designations.




“Series G Preferred Stock Certificate of Designations”  shall mean this
Certificate of Designations of the rights and preferences attributable to the
Series G Preferred Stock.




“Settlement and Securities Purchase Agreement” means that certain settlement and
securities purchase agreement, dated as of September 23, 2004, among Penthouse
International, Inc., Dr. Luis Enrique Fernando Molina, the Molina Vector
Investment Trust, GMI Partners and additional Persons, designated therein as the
“Bell/Staton Group Parties”.

 

 “Stated Value” shall mean the $1,000.00 per share stated value payable in
respect of each of the authorized and issued series of the Series G Preferred
Stock of the Corporation, as applicable, in connection with any Liquidation
Event (as hereinafter defined in Section 7(a)) redemption or other sale or
disposition of such Series G Preferred Stock.




"Subsidiary" shall mean with respect to any Person, any corporation, joint
venture, limited liability company, partnership, association or other business
entity of which 50% or more of the total voting power of stock or other equity
entitled to vote generally in the election of directors or managers or
equivalent Persons thereof is owned or controlled, directly or indirectly, by
such Person.




“Transaction Conversion Shares”  means the aggregate number of shares of Common
Stock of the Corporation that are issuable upon full conversion of all (i) 10%
Notes, (ii) shares of Series E Preferred Stock, and (iii) Series F Preferred
Stock, at the conversion prices set forth in the 10% Notes, Series E Certificate
of Designations and Series F Certificate of Designations, subject to the $3.00
per share “Conversion Price” and “Floor Price” described therein.




“Transaction Securities” means the collective reference to the Series E
Preferred Stock, the Series F Preferred Stock, the Series G Preferred Stock, the
Series E Warrants and the Series F Warrants and the Note Warrants issued to the
GMI Partners Group pursuant to the GMI Stock Purchase Agreement.

 

 “Transfer of Control” shall mean the occurrence of any one of the following
events: (a) the sale, conveyance, exchange or disposition (collectively,
“Transfer”) of all or substantially all of the assets of the Corporation, (b)
the Transfer of all or substantially all of the assets of all or substantially
all of the Subsidiaries of the Corporation, or (c) the consummation of a
transaction or series of related transactions (whether by tender offer, merger,
consolidation or like combination) in which either (i) more than fifty percent
(50%) of the voting power of the Corporation is disposed of, or (ii) the power
to elect a majority of the Board of Directors of the Corporation is invested in
one or more Person(s) who are not currently stockholders of the Corporation or
of Penthouse or Affiliates of such Persons.




2.

Determination.  The series of Preferred Stock is hereby designated Series G
Convertible Preferred Stock (the “Series G Preferred Stock”).



5




--------------------------------------------------------------------------------








3.

Authorized Shares.  The number of authorized shares constituting the Series G
Preferred Stock shall be forty five thousand (45,000) shares of such series.

4.

Designation and Stated Value.  The Board of Directors of the Corporation,
pursuant to authority granted in its Certificate of Incorporation, hereby
creates a Series of Preferred Stock designated as “Series G Preferred Stock.”
 Upon initial issuance by the Corporation, the price per share of the Series G
Preferred Stock and the Stated Value of each share of Series G Preferred Stock
upon any Liquidation Event, or otherwise, shall be one thousand ($1,000.00)
dollars (the “Stated Value”).




5.

Number.  The number of shares of Series G Preferred Stock the Corporation is
authorized to issue is 45,000 shares of Series G Preferred Stock. Such number
may be increased or decreased by resolution of the Board of Directors.




6.

Dividend Rights.  The Series G Preferred Stock shall not pay any dividend.




7.

Liquidation Rights




(a)

Liquidation, Dissolution or Winding Up.  If (A) the Corporation shall commence a
voluntary case under the Federal bankruptcy laws or any other applicable Federal
or state bankruptcy, insolvency or similar law, or consent to the entry of an
order for relief in an involuntary case under any law or to the appointment of a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or other
similar official) of the Corporation or of any substantial part of its property,
or make an assignment for the benefit of its creditors, or admit in writing its
inability to pay its debts generally as they become due, or if a decree or order
for relief in respect of the Corporation shall be entered by a court having
jurisdiction in the premises in an involuntary case under the Federal bankruptcy
laws or any other applicable Federal or state bankruptcy, insolvency or similar
law resulting in the appointment of a receiver, liquidator, assignee, custodian,
trustee or sequestrator (or other similar official) of the Corporation or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and any such decree or order shall be unstayed and in effect for a
period of 30 consecutive days and, on account of any such event (“Insolvency
Proceeding”), or (B) the Corporation shall otherwise liquidate, dissolve or wind
up, a “Liquidation Event” shall be deemed to have occurred for purposes of this
Certificate of Designation.  If a Liquidation Event shall occur, the available
funds and assets of the Corporation and its Subsidiaries shall be distributed in
the following manner:




(i)  Senior Liquidation Preference. Upon the occurrence of any Liquidation Event
after all 10% Notes are paid, the holder(s) of the issued and outstanding shares
of Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock,
Series D Preferred Stock, Series E Preferred Stock and Series F Preferred Stock
(collectively, the “Senior Preferred Stock”) shall be entitled to be paid a
liquidation preference at the their respective stated value or liquidation value
per share, out of the Available Funds and Assets, senior, prior to, and before
any payment or distribution (or any setting apart of any payment or
distribution) of any available funds and assets of the Corporation or any
Subsidiary on any shares of Series G Preferred Stock or Common Stock of the
Corporation. Upon the occurrence of any Liquidation Event, and after payment or
distribution (or the setting apart of any payment or distribution) of any
available funds and assets of the Corporation or any Subsidiary on any shares of
the holder(s) of the issued and outstanding shares of Senior Preferred Stock (in
their respective orders of priority), the



6




--------------------------------------------------------------------------------








holder(s) of the issued and outstanding shares of Series G Preferred Stock shall
be entitled to be paid a liquidation preference at the their respective stated
value or liquidation value per share, out of the available funds and assets of
the Corporation, senior, prior to, and before any payment or distribution (or
any setting apart of any payment or distribution) of any available funds and
assets of the Corporation or any Subsidiary on any shares of Common Stock of the
Corporation. If, upon a Liquidation Event, the available funds and assets of the
Corporation and its Subsidiaries to be distributed to the holders of the Series
G Preferred Stock shall be insufficient to permit the payment to such
shareholders of their full preferential amount described in this subsection,
then all of such available funds and assets shall be distributed among the
holders of then outstanding series of such Series G Preferred Stock pro rata,
according to the number of outstanding shares of such Series G Preferred Stock
held by each holder thereof.




(ii)

Remaining Assets. If there are any available funds and assets remaining after
the payment or distribution (or the setting aside for payment or distribution)
to the holders of the Preferred Stock of their full preferential amounts
described above, then all such remaining available funds and assets shall be
distributed among the holders of the then outstanding Common Stock pro rata
according to the number of shares of Common Stock held by each holder thereof.




(b)

Merger or Sale of Assets.  At the option of the holders of the Series G
Preferred Stock, with such series voting as a separate series, upon the
consummation of a transaction or series of related transactions affecting the
Corporation that shall constitute a Transfer of Control, for all purposes of
this Certificate of Designation, a Liquidation Event shall be deemed to have
occurred.  In such event the Corporation shall, at the sole option of the
holders of a majority of the outstanding Series G Preferred Stock, either (i) 
distribute, upon consummation of and as a condition to, such Transfer of Control
an amount equal to the $1000.00 per share Stated Value liquidation preference
with respect to each outstanding share of Series G Preferred Stock, (ii) issue
to the holders of the Series G Preferred Stock that number of shares of common
stock of the successor or acquiring corporation or of the Corporation, if it is
the surviving corporation, and/or other property as is receivable upon or as a
result of such Transfer of Control, as though each Holder of Series G Preferred
Stock had converted his or its Series G Preferred Stock into shares of Common
Stock, at the applicable Conversion Percentage of Fully-Diluted Common Stock,
immediately prior to such Transfer of Control or (iii) require the Corporation,
or such successor, resulting, surviving or purchasing corporation, as the case
may be, and without benefit of any additional consideration therefor, to execute
and deliver to the Holder of Series G Preferred Stock shares of its preferred
stock with substantially identical rights, preferences, privileges, powers,
restrictions and other terms as the Series G Preferred Stock equal to the number
of shares of Series G Preferred Stock held by such Holder divided by the
Fully-Diluted Common Stock of the Corporation immediately prior to such Transfer
of Control multiplied by the Fully-Diluted Common Stock of the Corporation or
such successor, resulting or purchasing or surviving corporation, as the case
may be, immediately after the consummation of such Transfer of Control;
provided, that all Holders of Series G Preferred Stock shall be deemed to elect
the option set forth in clause (i) above if at least a majority in interest of
such Holders elect such option.  For purposes of this Section 7(b), “common
stock of the successor or acquiring corporation” shall include stock of such
corporation of any class which is not preferred as to dividends or assets over
any other class of stock of such corporation and which is not subject to
redemption and shall also include any evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for any such
stock, either immediately or



7




--------------------------------------------------------------------------------








upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock..  




(c)  Non-Cash Consideration. If any assets of the Corporation distributed to
shareholders in connection with any Liquidation Event are other than cash, then
the value of such assets shall be their fair market value as determined by the
Board of Directors in good faith, except that any securities to be distributed
to shareholders in connection with a Liquidation Event shall be valued as
follows:




(i)

The method of valuation of securities not subject to investment representation
letter or other similar restrictions on free marketability shall be as follows:




(A)  unless otherwise specified in a definitive agreement for the acquisition of
the Corporation, if the securities to be distributed are shares of Common Stock
of the Corporaiton or other securities that are traded on a National Securities
Exchange, the same shall be determined based on its then Fair Market Value; and




(B)  if there is no public market as described in clause (A) above, then the
value shall be the fair market value thereof, as determined in good faith by the
Board of Directors.




(ii)

The method of valuation of securities subject to investment letter or other
restrictions on free marketability shall be to make a thirty percent (30%)
discount from the Fair Market Value to reflect the approximate fair market value
thereof, as determined in good faith by the Board of Directors.




3.

Voting Rights.  

The Series G Preferred Stock shall not be entitled to vote.

9.

Conversion.




(a)

Series G Preferred Stock Conversion.  The shares of Series G Preferred Stock
shall not be convertible into shares of Common Stock of the Corporation until
the earlier to occur of (i) December 31, 2004, or (ii) the Corporation shall
have obtained all Required Stockholder Approvals.  Thereafter, all shares of
issued and outstanding Series G Preferred Stock shall thereafter be
automatically converted into an aggregate number of shares of Common Stock of
the Corporation as shall represent (a) 68,000,000 shares of Common Stock of the
Corporation, less (b) the Transaction Conversion Shares.






8




--------------------------------------------------------------------------------








(b)

Adjustments to Fully-Diluted Common Stock  and Conversion Percentage.




(i)

Adjustment for Stock Splits and Combinations.  If the Corporation shall at any
time, or from time to time after the date shares of the Series G Preferred Stock
are first issued (the "Original Series G Issue Date") and prior to the
Conversion Date, effect a subdivision of the outstanding Common Stock, then  the
Fully-Diluted Common Stock in effect immediately prior thereto shall be
proportionately decreased and, conversely, if the Corporation shall at any time
or from time to time after the Original Series G Issue Date combine the
outstanding shares of Common Stock, the Fully-Diluted Common Stock then in
effect immediately before the combination shall be proportionately increased.
 However, in neither event shall any such adjustments effect the applicable
Conversion Percentage.  Any adjustment under this Section 9(b)(i) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

(ii)

Adjustment for Certain Dividends and Distributions.  In the event the
Corporation at any time, or from time to time after the Original Series G Issue
Date and prior to the Conversion Date, shall make or issue, or fix a record date
for the determination of holders of Common Stock entitled to receive, a dividend
or other distribution payable in additional shares of Common Stock, then and in
each such event the number of shares of Fully-Diluted Common Stock then in
effect shall be increased as of the time of such issuance or, in the event such
a record date shall have been fixed, as of the close of business on such record
date.  Such increase in the Fully-Diluted Common Stock shall not, however,
affect the applicable Conversion Percentage.

(iii)

Adjustments for Other Dividends and Distributions.  In the event the Corporation
at any time or from time to time after the Original Series G  Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation other than shares of Common Stock, then and in
each such event provision shall be made so that the holders of such Series G
Preferred Stock shall receive upon conversion thereof in addition to the number
of shares of Common Stock receivable thereupon, the amount of securities of the
Corporation that they would have received had their Series G Preferred Stock
been converted into Common Stock on the date of such event and had thereafter,
during the period from the date of such event to and including the conversion
date, retained such securities receivable by them as aforesaid during such
period giving application to all adjustments called for during such period under
this Section 9(b)(iii) with respect to the rights of the holders of the Series G
Preferred Stock.




(iv)

Adjustments for reclassifications, consolidation, merger, splits and
combinations.  If at any time while the Series G Preferred Stock remains
outstanding and any shares thereof have not been converted into Common Stock, in
case of any reclassification or change of outstanding Common Stock issuable upon
conversion of the Series G Preferred Stock (other than a change in par value per
share, or from par value per share to no par value per share, or from no par
value per share to par value per share or as a result of a subdivision or
combination of outstanding securities issuable upon conversion of the Series G
Preferred Stock) or in case of any consolidation, merger or mandatory share
exchange of the Corporation with or into another corporation (other than a
merger or mandatory share exchange with another corporation in which the
Corporation is a continuing corporation and which does not result in any
reclassification or change, other than a change in par value per share, or from
par value per share to no par value per share, or from no par value per share to
par value per share, or as a



9




--------------------------------------------------------------------------------








result of a subdivision or combination of outstanding Common Stock upon
conversion of the Series G Preferred Stock), or in the case of any sale or
transfer to another corporation of the property of the Corporation as an
entirety or substantially as an entirety, the Corporation, or such successor,
resulting or purchasing corporation, as the case may be, shall, without payment
of any additional consideration therefor, execute a new Series G Preferred Stock
providing that the holder shall have the right to convert such new Series G
Preferred Stock (upon terms and conditions not less favorable to the holder than
those in effect pursuant to the Series G Preferred Stock) and to receive upon
such exercise, in lieu of the Common Stock theretofore issuable upon conversion
of the Series G Preferred Stock, the kind and amount of shares of stock, other
securities, money or property receivable upon such reclassification, change,
consolidation, merger, mandatory share exchange, sale or transfer by the holder
of the Common Stock issuable upon conversion of the Series G Preferred Stock had
the Series G Preferred Stock been converted immediately prior to such
reclassification, change, consolidation, merger, mandatory share exchange or
sale or transfer. The provisions of this Section shall similarly apply to
successive reclassifications, changes, consolidations, mergers, mandatory share
exchanges and sales and transfers.




10.

Miscellaneous




(a)

Loss, Theft, Destruction of Preferred Stock. Upon receipt of evidence
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
shares of Series G Preferred Stock and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security reasonably satisfactory to
the Corporation, or, in the case of any such mutilation, upon surrender and
cancellation of the Series G Preferred Stock, the Corporation shall make, issue
and deliver, in lieu of such lost, stolen, destroyed or mutilated shares of
Series G Preferred Stock, new shares of Series G Preferred Stock of like tenor.
The Series G Preferred Stock shall be held and owned upon the express condition
that the provisions of this Section are exclusive with respect to the
replacement of mutilated, destroyed, lost or stolen shares of Series G Preferred
Stock and shall preclude any and all other rights and remedies notwithstanding
any law or statute existing or hereafter enacted to the contrary with respect to
the replacement of negotiable instruments or other securities without the
surrender thereof.




(b)

Who Deemed Absolute Owner.  The Corporation may deem the Person in whose name
the Series G Preferred Stock shall be registered upon the registry books of the
Corporation to be, and may treat it as, the absolute owner of the Series G
Preferred Stock for the purpose of the conversion of the Series G Preferred
Stock and for all other purposes, and the Corporation shall not be affected by
any notice to the contrary. All such payments and such conversion shall be valid
and effectual to satisfy and discharge the liability upon the Series G Preferred
Stock to the extent of the sum or sums so paid or the conversion so made.




(c)

Register. The Corporation shall keep at its principal office a register in which
the Corporation shall provide for the registration of the Series G Preferred
Stock. Upon any transfer of the Series G Preferred Stock in accordance with the
provisions hereof, the Corporation shall register such transfer on the Series G
Preferred Stock register.




(b)

Reservation of Common Stock. The Corporation shall have a sufficient number of
shares of Common Stock available to reserve for issuance upon the conversion of
all outstanding shares of Series G Preferred Stock. The Corporation will at all
times reserve and keep available out of its authorized Common Stock, solely for
the purpose of issuance upon the conversion of



10




--------------------------------------------------------------------------------








Series G Preferred Stock as herein provided, such number of shares of Common
Stock as shall then be issuable upon the conversion of all outstanding shares of
Series G Preferred Stock. The Corporation covenants that all shares of Common
Stock which shall be so issued shall be duly and validly issued, fully paid and
non-assessable. The Corporation will take all such action as may be so taken
without violation of any applicable law or regulation, or of any requirement of
any nacional securities exchange upon which the Common Stock may be listed to
have a sufficient number of authorized but unissued shares of Common Stock to
issue upon conversion of the Series G Preferred Stock. The Corporation will not
take any action which results in any adjustment of the conversion rights if the
total number of shares of Common Stock issued and issuable after such action
upon conversion of the Series G Preferred Stock would exceed the total number of
shares of Common Stock then authorized by the Corporation's Certificate of
incorporation, as amended.

(c)

No Reissuance of Preferred Stock.  Any shares of Series G Preferred Stock
acquired by the Corporation by reason of purchase, conversion or otherwise shall
be canceled, retired and eliminated from the shares of Series G Preferred Stock
that the Corporation shall be authorized to issue.  All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock subject to the
conditions and restrictions on issuance set forth in the Articles of
Incorporation or in any certificate of Determination creating a series of
Preferred Stock or any similar stock or as otherwise required by law.

(d)

Severability.  If any right, preference or limitation of the Series G Preferred
Stock set forth herein is invalid, unlawful or incapable of being enforced by
reason of any rule, law or public policy, all other rights, preferences and
limitations set forth herein that can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
shall be deemed dependent upon any other such right, preference or limitation
unless so expressed herein.

11.

The number of authorized shares of Preferred Stock of the Corporation is
5,000,000, and the number of authorized shares of Series G Preferred Stock, none
of which has been issued, is 45,000 shares.

[the balance of this page intentionally left blank]



11




--------------------------------------------------------------------------------








Each of the undersigned declares under penalty of perjury that the matters set
out in the foregoing Certificate are true of his own knowledge.  Executed at
Pompano Beach, Florida on this ___ day of September, 2004.  




CARE CONCEPTS I, INC.




_______________________________

Name:

Gary Spaniak, Jr.

Title:

President




_______________________________

Name:

Steve Markley

Title:

Chief Executive Officer






12


